I respectfully disagree with the majority in their overruling of appellant's sole assignment of error. Granted that "[v]isitation oversight and control by the trial court is significantly different than the continuing jurisdiction to modify and change custody" and granted that "proof of changed circumstances and conditions is not a prerequisite to modification of visitation as it is for a change of custody," that does not resolve the question of whether or not Civ. R. 52 and the authority of Werden v. Crawford, supra, impel "the trial court to state separate findings of fact and conclusions of law when the issue resolved is one relative to visitation only."
I believe that Werden is authority for the proposition that Civ. R. 52 requires separate findings of fact and conclusions of law upon timely request in proceedings involving a modification of visitation. In the case at bar, we are not called upon to make a case-by-case amendment of Civ. R. 52, because I deduce that the rule requiring separate findings has been extended by Werden to all proceedings which involve questions of fact tried and determined by the court without a jury.
The bench and bar may well have perceived Civ. R. 52 to apply only to bench trials, but as a unanimous Supreme Court pointed out in Werden, supra, at 123, 24 O.O. 3d at 197,435 N.E.2d at 425:
"The trial court in the present case justified its refusal to file findings of fact and conclusions of law by stating that such findings were unnecessary since the proceedings had been held pursuant to motions." (Emphasis added.)
And in its footnote 1, op. cit., the Werden court stated:
"In so doing, the court evidently relied upon the following language of Civ. R. 52:
"`Findings of fact and conclusions of law required by this rule and by Rule 41(B)(2) are unnecessary upon all other motions
including those pursuant to Rule 12, Rule 55, and Rule 56.' (Emphasis added.)"
The unanimous Werden Supreme Court stated at 124, 24 O.O. 3d at 197-198, 435 N.E.2d at 425-426:
"The purpose of the rule is therefore clear: to aid the appellate court in reviewing the record and determining the validity of the basis of the trial court's judgment.
"* * *
"The provisions of Civ. R. 52 are mandatory in any situation in which questions of fact are tried by the court without intervention of a jury. * * *"
I find this particularly helpful in light of the Supreme Court's deference to the trial court's discretion in family court matters. In reviewing the transcript of proceedings to determine whether or not the court has abused its discretion, it certainly is beneficial for the appellate court to be able to focus on the trial court's reasons for its decision.
I would sustain the sole assignment of error and remand this cause for findings of fact and conclusions of law. *Page 42